UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4077


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARLES LAMAR BULLARD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:05-cr-00390-RJC-2)


Submitted:    April 23, 2009                 Decided:   April 29, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron E. Michel, Charlotte, North Carolina, for Appellant.
Gretchen C.F. Shappert, United States Attorney, Charlotte, North
Carolina; Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Lamar Bullard appeals from his conviction and

180-month     sentence     imposed     following            his     guilty     plea      to

conspiracy    to   possess    with    intent         to    distribute       cocaine     and

cocaine base and possession of a firearm during and in relation

to a drug trafficking offense.                   On appeal, he contends that

counsel provided ineffective assistance by delaying his guilty

plea and his provision of assistance to the government.                                  He

asserts that, but for counsel’s ineffectiveness, he would have

cooperated     earlier,      received           a     downward          departure       for

substantial assistance, and been sentenced below the mandatory

minimum sentences for the two offenses.

            Ineffective      assistance         of    counsel       claims      are     not

generally     cognizable     on      direct         appeal      unless      ineffective

assistance “conclusively appears” on the record.                             See United

States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                                To

establish     an   ineffective       assistance            of     counsel      claim,     a

defendant must show that his counsel erred and that, but for

counsel’s error, the outcome of his proceeding would have been

different.      See   Strickland      v.       Washington,        466   U.S.   668,     694

(1984).     To satisfy the second prong of Strickland, Bullard must

demonstrate that “there is a reasonable probability that, but

for   counsel’s       unprofessional           errors,       the    result      of      the

proceeding would have been different.”                    Id. at 694.

                                           2
              Because   it    is   not    apparent    from   the    record     that

counsel provided ineffective assistance as alleged by Bullard,

this claim is not cognizable on direct appeal, but instead must

be raised, if at all, in a post-conviction proceeding pursuant

to 28 U.S.C.A. § 2255 (West 2000 & Supp. 2008).                       See United

States   v.    James,   337    F.3d      387,   391   (4th   Cir.   2003).      We

therefore affirm Bullard’s conviction and sentence.                   We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in   the   materials     before   the    court    and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                          3